OPINION
GREEN, Chief Justice.
On March 9,1970, an appeal from a judgment of the 93rd District Court of Hidalgo County was filed in our Court, being our No. 550, Rudy Gonzalez, et al v. Neal King, et al. At the same time, appellants in that cause filed with us their Motion For Leave To File Petition To Stay Proceedings accompanied by their petition in which, after factual allegations, they sought to restrain respondents from taking any actions with reference to certain recall petitions or election involving certain officials of City of Mission, Texas until decision by this Court of Cause No. 550. Petitioners seek to invoke Art. 1823, V.A.T.S., which reads as follows:
“Said courts [Courts of Civil Appeals] and the judges thereof may issue writs of mandamus and all other writs necessary to enforce the jurisdiction of said courts.”
In an ex parte hearing without notice to the respondents, we granted leave, subject to further orders of the Court, to file said. Petition To Stay Proceedings, and issued a restraining order as prayed for effective until Thursday, March 12, 1970. We set a hearing on the said Petition To Stay Proceedings to be held on such date and notified counsel for petitioners and respondents to present argument to the Court at that time. This cause on the Motion for Leave to File and the Petition to Stay became Cause No. 551 on our docket.
At such hearing, the issue before the Court was whether or not we should grant the temporary injunction prayed for by petitioners pending our decision of Cause No. 550 in order to enforce our jurisdiction in said 550.
After oral argument by counsel, this Court unanimously decided that the Leave to File theretofore granted should be set aside, and that such leave should be denied; that the temporary restraining order issued March 9, 1970, should be dissolved, and that Cause No. 551 should be dismissed. Judgment to that effect was duly announced by the Court. Said judgment expressly provided that “This order shall not affect Cause No. 550, Rudy Gonzales, et al v. Neal King, et al. now pending on the docket of this Court.”
The majority of this Court believes that we should not discuss in the Court’s opinion or make a ruling on any issue involved in Cause No. 550 not essential to be decided in passing on the question whether injunctive relief should be granted as prayed for by petitioners in their petition in No. 551. The holding of the majority is simply that Petitioners by the record and argument presented have failed to convince us that we should issue the injunctive relief prayed for in this Cause No. 551.
Injunctive relief prayed for is denied as per judgment of this Court.
SHARPE, J., joins in the above.